Case: 11-10245     Document: 00511802332         Page: 1     Date Filed: 03/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 27, 2012
                                     No. 11-10245
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MITTIE FLEMING DBA,

                                                  Plaintiff-Appellant

v.

UNCLE BOB STORAGE INC. SOVRAN,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-351


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Mittie Fleming DBA (Fleming), proceeding pro se, appeals the district
court’s dismissal of her civil action for failure to comply with an order instructing
the parties and their respective counsel to attend an in-person settlement
conference on a specified date and time. She also appeals the district court’s
denial of her two motions for new trial, purportedly filed pursuant to Federal
Rule of Civil Procedure 59, and the denial of her two motions for rehearing of the
orders denying her motions for new trial.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10245    Document: 00511802332      Page: 2    Date Filed: 03/27/2012

                                  No. 11-10245

      Fleming now moves this court for leave to proceed in forma pauperis (IFP),
and she requests copies of transcripts at the Government’s expense. This court
has a duty to examine the basis of its jurisdiction, sua sponte, if necessary.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely notice of appeal is
a jurisdictional requirement in a civil case. Bowles v. Russell, 551 U.S. 205, 213-
14 (2007).
      Federal Rule of Appellate Procedure 4(a)(1)(A) requires that the notice of
appeal in a civil action be filed within 30 days of entry of the judgment or order
from which the appeal is taken. On January 13, 2011, Fleming timely filed a
motion for new trial under Rule 59, which suspended the time for filing a notice
of appeal. FED. R. APP. P. 4(a)(4)(A)(iv), (v); see Harcon Barge Co. v. D & G Boat
Rentals, Inc., 784 F.2d 665, 667-68 (5th Cir. 1986) (en banc). The district court
denied Fleming’s Rule 59 motion on January 19. Thus, the latest date on which
Fleming could have filed a timely notice of appeal was February 18, 2011, 30
days from entry of the district court’s January 19 order denying her first motion
for new trial. See FED. R. APP. P. 4(a)(1), (a)(4)(A). Fleming also filed a second
motion for new trial, but this motion had no tolling effect on the period for filing
a timely notice of appeal. See Charles L.M. v. Northeast Indep. Sch. Dist., 884
F.2d 869, 870 (5th Cir. 1989); Ellis v. Richardson, 471 F.2d 720, 721 (5th Cir.
1973). Furthermore, her second motion for new trial is considered a successive
motion as it alleges “substantially the same grounds as urged in the earlier
motion [for new trial].” Charles L.M., 884 F.2d at 870 (internal quotation marks
and citation omitted). Likewise, Fleming’s two motions for rehearing from the
motions for new trial do not offer anything new. Such successive motions are
“condemned by well-established authority.” Id. Accordingly, we will not review
Fleming’s second motion for new trial or her two motions for rehearing of the
orders denying her motions for new trial. See id.
      Because Fleming’s notice of appeal was filed more than 30 days from the
January 19, 2011, entry of the order denying her first motion for new trial, it is

                                         2
   Case: 11-10245   Document: 00511802332      Page: 3   Date Filed: 03/27/2012

                                 No. 11-10245

untimely as to both the district court’s judgment of dismissal and its denial of
Fleming’s first motion for new trial. Given the absence of a timely notice of
appeal in this case, this appeal must be dismissed for lack of jurisdiction.
      APPEAL DISMISSED; MOTIONS DENIED.




                                        3